DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges the instant application claims priority to U.S. Provisional 63/109,699, filed 04 November 2020, and has been accorded the earliest effective vile date.

Status of Claims
In response to communications filed on 22 January 2022, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 22 January 2021, have been reviewed and are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
in response to receiving a request associated with a snapshot stored within an object store as an object according to an object format, instantiating a data connector component as a container; 
receiving, by the data connector component, a management request associated with the snapshot; 
traversing, by the data connector component, a structure associated with the object having the object format to identify the snapshot; and 
implementing, by the data connector component, the management request upon the snapshot stored within the object.
These limitations recite certain methods of mental processes, such concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is made. This represents a performing a calculation or judgment performed in the human mind and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Under Step 2A (prong 1), and taking claim 9 as representative, claim 9 recites: 
in response to receiving a request associated with a snapshot stored within an object store as an object according to an object format, instantiating a data connector component as a container; 
receiving, by the data connector component, a management request associated with the snapshot; 
traversing, by the data connector component, a structure associated with the object having the object format to identify the snapshot; and 
implementing, by the data connector component, the management request upon the snapshot stored within the object.
These limitations recite certain methods of mental processes, such concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is made. This represents a performing a calculation or judgment performed in the human mind and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 9 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 9, taken individually or as a whole the additional elements of claim 9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 9 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 9 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 10-14 also do not integrate the abstract idea into a practical application. Notably, claims 10-14 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 10-14 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 10-14 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 10-14 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 10-14 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Under Step 2A (prong 1), and taking claim 15 as representative, claim 15 recites: 
in response to receiving a request associated with a snapshot stored within an object store as an object according to an object format, instantiating a data connector component as a container; 
receiving, by the data connector component, a management request associated with the snapshot; 
traversing, by the data connector component, a structure associated with the object having the object format to identify the snapshot; and 
implementing, by the data connector component, the management request upon the snapshot stored within the object.
These limitations recite certain methods of mental processes, such concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is made. This represents a performing a calculation or judgment performed in the human mind and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 15 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 15, taken individually or as a whole the additional elements of claim 15 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 15 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 15 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 16-20 also do not integrate the abstract idea into a practical application. Notably, claims 16-20 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 16-20 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 16-20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 16-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 16-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Tang, Kun, et al (U.S. 11,182,096, filed 18 May 2020, and known hereinafter as Tang).

As per claim 1, Tang teaches a method comprising: 
in response to receiving a request associated with a snapshot stored within an object store as an object according to an object format, instantiating a data connector component as a container (e.g. Tang, see column 31, line 53 to column 32, line 55, which discloses a fault-tolerant data storage system includes a data storage unit, may store volume data in a data storage, where a write request is routed to head node that is designated as a primary head node for a volume or volume partition, where the replication of the data to the reserve head nodes may include the reserve head nodes sending an acknowledgement back to the primary head node indicating that the data has been replicated to the reserve head nodes.); 
receiving, by the data connector component, a management request associated with the snapshot (e.g. Tang, see column 29, line 20 to column 30, line 55, which discloses receiving a virtualization management request, where snapshot operations or replication operations perform a send, copy or preserve request.); 
traversing, by the data connector component, a structure associated with the object having the object format to identify the snapshot (e.g. Tang, see column 20, line 33-65, which discloses when the client makes a request in a predefined format, the client should receive a response in a specific format or initiate a defined action.); and 
implementing, by the data connector component, the management request upon the snapshot stored within the object (e.g. Tang, see column 20, line 30 to column 21, line 35, which discloses performing the send, copy or preserve snapshot request.).

As per claim 2, Tang teaches the method of claim 1, wherein the management request corresponds to a list active snapshots request, and the implementing comprises: 
identifying one or more snapshots available to restore a volume hosted by a device remote to the object store, wherein the one or more snapshots comprises the snapshot (e.g. Tang, see column 20, line 35 to column 21, line 50, which discloses performing a snapshot operation on the data volume.).

As per claim 3, Tang teaches the method of claim 1, comprising: 
instantiating a plurality of data connector components, including the data connector component, as containers for implementing management requests directed to the object store in parallel (e.g. Tang, see column 29, line 20 to column 30, line 35, which discloses the virtualization management module is capable of instantiating and managing a number of different accessible virtual machines or computer instances of an operating system.).

As per claim 4, Tang teaches the method of claim 3, comprising: 
adding or removing instances of containers of data connector components to scale up or down based upon demand (e.g. Tang, see column 29, line 5 to column 30, line 25, which discloses virtual computing devices can be scaled up or down depending upon the resources the user requires. Users can choose to deploy their virtual computing systems to provide network-based services for their own use and/or for use by their customer or clients.).

As per claim 5, Tang teaches the method of claim 1, comprising: 
exposing, by the data connector component, one or more read only APIs and one or more read and write APIs through which a client device transmits management requests through a REST server to the data connector component for implementing upon objects within the object store according to the object format interpretable by the data connector component (e.g. Tang, see column 28, line 15 to column 29, line 33, which discloses customers may be configured to generate network-based services request according to REST-style network-based services architecture.).

As per claim 6, Tang teaches the method of claim 1, wherein the management request corresponds to a write request, and the implementing comprises: 
enforcing a rule that if a storage operating system of a node is available, then the management request is routed to the storage operating system as opposed to the data connector component (e.g. Tang, see column 31, line 44 to column 32, line 55, which discloses a write request is routed to a head node that is designated as a primary head node for a volume or volume partition. At time 2 subsequent to the write request being received at head node, data included with the write request is stored in storage.).

As per claim 7, Tang teaches the method of claim 1, wherein the management request corresponds to a write request, and the implementing comprises: 
enforcing a rule that if an application programming interface (API) associated with the management request is to be retried, then the API is retried with a same data connector component instance that originally received the management request (e.g. Tang, see column 31, line 44 to column 32, line 55, which discloses a write request is routed to a head node that is designated as a primary head node for a volume or volume partition. At time 2 subsequent to the write request being received at head node, data included with the write request is stored in storage.).

As per claim 8, Tang teaches the method of claim 1, wherein the data connector component is instantiated as the container as a stateless instance, wherein the management request comprises state information corresponding to at least one of an identifier of the snapshot, an identifier of a storage structure within which the object is stored within the object store, or credentials to access the object (e.g. Tang, see column 31, line 44 to column 32, line 55, which discloses a write request is routed to a head node that is designated as a primary head node for a volume or volume partition. At time 2 subsequent to the write request being received at head node, data included with the write request is stored in storage.).

As per claim 9, Tang teaches a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: 
instantiate a data connector component as a container for processing management requests associated with backup data stored within an object store as an object within a storage structure according to an object format (e.g. Tang, see column 31, line 53 to column 32, line 55, which discloses a fault-tolerant data storage system includes a data storage unit, may store volume data in a data storage, where a write request is routed to head node that is designated as a primary head node for a volume or volume partition, where the replication of the data to the reserve head nodes may include the reserve head nodes sending an acknowledgement back to the primary head node indicating that the data has been replicated to the reserve head nodes.);
receive, by the data connector component, a management request associated with the backup data (e.g. Tang, see column 29, line 20 to column 30, line 55, which discloses receiving a virtualization management request, where snapshot operations or replication operations perform a send, copy or preserve request.); 
traverse, by the data connector component, a structure associated with the object having the object format to identify the backup data (e.g. Tang, see column 20, line 33-65, which discloses when the client makes a request in a predefined format, the client should receive a response in a specific format or initiate a defined action.); and 
implement, by the data connector component, the management request upon the backup data stored within the object (e.g. Tang, see column 20, line 30 to column 21, line 35, which discloses performing the send, copy or preserve snapshot request.).

As per claim 10, Tang teaches the non-transitory machine readable medium of claim 9, wherein the management request corresponds to a snapshot delete request of a snapshot comprising the backup data (e.g. Tang, see column 35, line 25 to column 36, line 26, which discloses snapshot may be removed from the volume data log.).

As per claim 11, Tang teaches the non-transitory machine readable medium of claim 9, wherein the instructions cause the machine to: 
perform garbage collection to evaluate one or more bitmaps to determine whether the object can be freed from the object store (e.g. Tang, see column 38, line 33-40, which discloses a garbage collection mechanism may cause log space to be released based on inspecting an index of a storage of a head node.).

As per claim 12, Tang teaches the non-transitory machine readable medium of claim 11, wherein a bitmap for a snapshot comprises bits to indicate whether objects are used by the snapshot (e.g. Tang, see column 38, line 33-40, which discloses a garbage collection mechanism may cause log space to be released based on inspecting an index of a storage of a head node.).

As per claim 13, Tang teaches the non-transitory machine readable medium of claim 11, wherein the object is freed based upon the garbage collection determining that no snapshots use the object (e.g. Tang, see column 38, line 33-40, which discloses a garbage collection mechanism may cause log space to be released based on inspecting an index of a storage of a head node.).

As per claim 14, Tang teaches the non-transitory machine readable medium of claim 11, wherein the garbage collection is implemented as a stateless process resumable after an error or container crash (e.g. Tang, see column 38, line 33-40, which discloses a garbage collection mechanism may cause log space to be released based on inspecting an index of a storage of a head node.).

As per claim 15, Tang teaches a computing device comprising: 
a memory comprising machine executable code for performing a method; and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: 
instantiate a data connector component as a container for processing management requests associated with backup data stored within an object store as an object within a storage structure according to an object format (e.g. Tang, see column 31, line 53 to column 32, line 55, which discloses a fault-tolerant data storage system includes a data storage unit, may store volume data in a data storage, where a write request is routed to head node that is designated as a primary head node for a volume or volume partition, where the replication of the data to the reserve head nodes may include the reserve head nodes sending an acknowledgement back to the primary head node indicating that the data has been replicated to the reserve head nodes.);
receive, by the data connector component, a management request associated with the backup data (e.g. Tang, see column 29, line 20 to column 30, line 55, which discloses receiving a virtualization management request, where snapshot operations or replication operations perform a send, copy or preserve request.); 
traverse, by the data connector component, a structure associated with the object having the object format to identify the backup data (e.g. Tang, see column 20, line 33-65, which discloses when the client makes a request in a predefined format, the client should receive a response in a specific format or initiate a defined action.); and 
implement, by the data connector component, the management request upon the backup data stored within the object (e.g. Tang, see column 20, line 30 to column 21, line 35, which discloses performing the send, copy or preserve snapshot request.).

As per claim 16, Tang teaches the computing device of claim 15, wherein the machine executable code causes the processor to: 
performing object placement to determine whether the backup data of the object store should be tiered out from the object store to a different storage tier (e.g. Tang, see column 31, line 44 to column 32, line 55, which discloses a write request is routed to a head node that is designated as a primary head node for a volume or volume partition. At time 2 subsequent to the write request being received at head node, data included with the write request is stored in storage.). 

As per claim 17, Tang teaches the computing device of claim 16, wherein the machine executable code causes the processor to: 
implement a scanner to traverse a bitmap, comprising bits representing objects that are either used or unused by a snapshot comprising the backup data stored within the object, to determine whether to tier out the backup data (e.g. Tang, see column 20, line 30 to column 21, line 35, which discloses performing the send, copy or preserve snapshot request.).

As per claim 18, Tang teaches the computing device of claim 15, wherein the management request is implemented to identify at least one of physical used space or logical used space by snapshots stored as objects within the object store (e.g. Tang, see column 20, line 30 to column 21, line 35, which discloses performing the send, copy or preserve snapshot request.).

As per claim 19, Tang teaches the computing device of claim 15, wherein the machine executable code causes the processor to: 
track metrics associated with access and utilization of objects within the object store to at least one of detect anomalies or generate views of the metrics (e.g. Tang, see column 29, line 30 to column 30, line 45, which discloses various metric data for customers as well as customer configured alarms are provided in the control panel for administrative access.).

As per claim 20, Tang teaches the computing device of claim 15, wherein the machine executable code causes the processor to: track metrics associated at least one of a storage efficiency ratio, data transfer times, metadata to data ratios, number of file modifications over a time period, average file sizes, or average file count (e.g. Tang, see column 29, line 30 to column 30, line 45, which discloses various metric data for customers as well as customer configured alarms are provided in the control panel for administrative access.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 17, 2022